Title: To George Washington from Major General Philip Schuyler, 6 August 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
German Flatts [N.Y.] August 6th 1776

Your Excellency’s Favor of the 31st of July, I had the pleasure to receive this Morning.
I am well aware that every person in the Commissary General’s Department should strictly abide by, and obey his Orders, and that more than one Head to any Department must be introductory to Confusion—This Sentiment I have strongly held up to Congress in some of my Letters in the Course of last Campaign, and as soon as Mr Trumbul arrived in the Northern Department, I conceived that he became the principal of the Commissary Department, and have accordingly always directed Mr Livingston to obey his Orders, in Terms which I trust will do me Honor as a Soldier, and a Citizen, whose first Wish is the Weal of the Cause he is engaged in—Nor do I know of an Instance in which Mr Trumbul’s Appointments have not been regarded—The Case of Mr Avery is surely not one, he was particularly appointed for Canada, soon after that Country was

put into a seperate military Department, and his appointment therefore did no more extend to this Department than it did to South Carolina—But as the Army was returned from Canada; and as more Commissaries were wanted than what were then employed, I made a temporary appointment of Mr Avery to superintend the Issues, for which Business he was designed in Canada, as your Excellency will percieve, by calling for the Orders Mr Trumbull gave him.
Our Emissaries amongst the Indians all agree that it would be extremely imprudent to request the Indians to take an active part with us, as they think it would effectually militate the contrary Way. The Conferences begin to Morrow—From their Answer to our first Speech, we shall I hope be able to discover their Temper and Intentions, and should we have a prospect of engaging them in our Favor, we will improve it in the best Manner we can—Their Number now here, including their Women & Children, is seventeen hundred and eighteen.
As your Excellency conceives it will be proper & even necessary to request General Burgoyne to deliver the Officers who have slighted their paroles and are now with him, I will write to General Gates and desire him to send a Flag for the purpose. I have sent to Salisbury Furnace to get Swivels cast for the Navy—The Difficulty of procuring the Articles necessary for the Navy are almost insuperable—persons are gone Express to every Quarter of the Country, and some as far as New-London to purchase whatever can be got, but I still fear we shall fall short in many Articles.
In mine of the 24th I pointed out the Situation of Crown point, with Respect to the Distance from the Southern and Northern Extremes of the Lake—It is evident that it cannot command an Inch of Country North of the Fort further than Cannon Shot will reach, and that if a General has a Mind to land an Army on any part of the Banks of Lake Champlain North of Crown point, Nothing but a superior Naval Force can prevent him perhaps not even that—If then an Attempt was made to penetrate into the New England Colonies from any place between two Miles beyond Crown point and the North End of the Lake—What will be the Difference in bringing our Army to oppose them? Why fifteen Miles, and no more, by Land or by Water as we may chuse to go, but I really have no Idea of the

possibility of an Army penetrating into the well inhabited part of any of the New England Colonies—If I commanded an Army at Crown point and was certain that by removing it from thence, the Enemy would undertake to march across the Green Mountains (for that is the only Rout, when they are not suffered to go by the way of Tionderoga) into the New England Colonies, I would immediately remove the Obstacle, nor would I attempt to follow them, until they had got at least twenty five Miles from the Lake, conscious that if indeed they were not followed at all, and a Body of light Troops only sent to harrass them on their Arrival in the Green Mountains very few would ever return and none penetrate—General Arnold with all his Activity with picked Men, with a Small Body suffered greatly before he got an hundred Miles from his Batteaus—What would an Army so numerous as to be capable of effecting any thing of Consequence, if they did penetrate suffer in such a March and thro’ Mountains hardly passable for a Carriage with the best of Drivers and a good Team. How an Army at Crown point should prevent Savages from penetrating into the Country East of Lake Champlain I cannot possibly concieve—Can an Army at New York prevent a Man going into a Batteau at New London crossing the Sound to the East End of Long Island, or to any other part of it between New York and the East End, landing there, crossing the Island and committing a Depredation on the South Side? Surely not, and yet the Case is nearly similar and would be quite so if the North Side of Long Island was as thinly inhabited as the East Shore of Lake Champlain.
Inclose you an Extract of a Letter dated the 4th Inst. from Captain Varick my Secretary at Albany—You will percieve what Difficulties we have to encounter for Want of Money—I can easily foresee that unless a Supply is soon sent, it will be impossible to keep the Army where it is; for without Carriages it cannot be supplyed and your Excellency is informed how many are daily wanted for provisions only when a full Number of Batteaus are employed and Carriages can no longer be procured without Money.
Since your Excellency’s Arrival in New York, I have not written to Congress on Military Affairs, otherwise than in Answer to Letters received from them (in some of these, I have urged the Necessity of a Supply of Cash) supposing that whatever Information

I might give, and which might be necessary for Congress to know, would be, as I doubt not it has been, communicated to them.
I am informed that a Council of Officers convened at New York (whether of their own Accord or by your Excellency’s order I am not advised) had decided that the Council of General Officers lately held at Crown point had acted reprehensibly—In Justice to myself and the other General Officers, who compose that Council, I cannot pass by this extraordinary Mode of proceeding, without animadverting on it, for altho’ I should grant, that every Officer that composed the Council at New York had the most perfect Knowledge of the Country, that they were seperately endowed with Abilities vastly superior to those of the Generals in this Quarter taken in the agregate—yet to assume a power of censuring us, even if we were their inferiors in Rank, if convened as a Court Martial for the purpose of trying us, without hearing what we could say in Support of our Decision, is so injurious, so unjust, so extra-judicial, that I have not the least Doubt but that every Man of Candour will join us in deprecating the Outrage—For altho’ every Individual in the Community has a Right to give his Opinion on the Conduct of the Servants of the public, and altho’ a superior Officer has a Right, nay, ought to direct a Change of Measures when he believes those adopted will be attended with dangerous Consequences, and altho’ a Council may give their Opinion on the propriety or Impropriety of a Measure referred to them for Consideration, yet the superior Officer in directing a Change of Measures, or a Council, in deciding that a Measure was improper, ought not to convey an Idea which supposes Guilt until Guilt is proved, and not even then, unless they had been constituted a Tribunal for the purpose of deciding on the Guilt or Innocence of the party to be tryed, and that the party supposed Guilty had had an Oppertunity given him of being heard in his own Defence; this we have not had, and yet our Conduct is said to be reprehensible—I feel myself so deeply chagrined at this Conduct, that if my Information is true (which your Excellency can determine, and which I entreat you to do the soonest possible) I cannot consistent with my Honor remain in the Army, unless the Council at New York are censured for the Assertion by Congress or by your Excellency, or unless conscious of the Impropriety of their Conduct

towards us, they make a candid and full Acknowledgement thereof and permit me to beg you to lay Copy of this Letter with Copy of mine of the 24th Ult: before Congress, that they may see on what I founded my Opinion for the Removal of the Army to Tionderoga, and what Idea I have of the Injury the General Officers Who Composed the Council at Crown point have sustained.
The Account of General Lee’s Success reached us a few Days ago, as also that of the Captures to the Eastward. May we soon hear that the Enemy meets with other Checks so decisive as to cause them to forbear any further Attempts this Campaign.
It has several Times been reported by the Indians that part of Burgoyne’s Army, joined by a Body of Indians will attempt to penetrate by the Way of Oswego[.] should this Information be true, as I believe it to be, a greater Force will be necessary in this Quarter—I think it will be prudent to post Colo: Nicholson’s Regiment, which consists, by his own Account, of about 150 privates on some part of the Mohawk River, but if Time will permit I shall want your Excellency’s Order, before I make this Movement. I am Dr Sir most respectfully Your Excellency’s most obedient humble Servt

Ph: Schuyler

